Case 2:20-bk-15381-SK              Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43                                Desc
                                    Main Document    Page 1 of 32

   1   Joseph C. Delmotte (SBN 259460)
       jdelmotte@aldridgepite.com
   2   ALDRIDGE PITE, LLP
       4375 Jutland Drive, Suite 200
   3   P.O. Box 17933
       San Diego, CA 92177-0933
   4   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   5
   6   Attorneys for Secured Creditor
       Fifth Third Bank, National Association
   7
                                      UNITED STATES BANKRUPTCY COURT
   8
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
   9
           In re                                                        Case No. 2:20-bk-15381-SK
  10
           ANAHIT HARUTYUNYAN,                                          Chapter 13
  11
                                                                        OBJECTION TO CONFIRMATION OF
  12                       Debtor.                                      CHAPTER 13 PLAN
  13                                                                    341(a) MEETING:
                                                                        DATE:       July 24, 2020
  14                                                                    TIME:       9:00 AM
                                                                        PLACE:      TR 13, Video Conference
  15
                                                                        CONFIRMATION HEARING:
  16                                                                    DATE:    August 13, 2020
                                                                        TIME:    10:00 AM
  17                                                                    CTRM:    1575
  18
  19

  20               Fifth Third Bank, National Association1 (hereinafter “Creditor”), secured creditor of the

  21 above-entitled debtor, Anahit Harutyunyan (hereinafter “Debtor”), hereby objects to the Chapter 13
  22 Plan filed by Debtor in the above-referenced matter. The objection is based on the authorities cited

  23 herein and on such additional submissions and argument as may be presented at or before the

  24 confirmation hearing.
  25

  26

  27
       1
        This Objection to Confirmation of Chapter 13 Plan shall not constitute a waiver of the within party’s right to receive
       service pursuant to Fed. R. Civ. P. 4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding
  28   Aldridge Pite, LLP’s participation in this proceeding. Moreover, the within party does not authorize Aldridge Pite, LLP,
       either expressly or impliedly through Aldridge Pite, LLP’s participation in this proceeding, to act as its agent for purposes
       of service under Fed. R. Bankr. P. 7004.
                                                              -1-                               CASE NO. 2:20-bk-15381-SK
                                 OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 2:20-bk-15381-SK              Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43                        Desc
                                    Main Document    Page 2 of 32

   1                                                1) INTRODUCTION
   2              Creditor respectfully requests that the Court deny confirmation of the Debtor’s Chapter 13

   3 Plan as it fails to properly provide for Creditor’s claim and is not feasible. Specifically, Debtor’s
   4 Plan fails to provide for a cure of Creditor’s pre-petition claim in full and Debtor lacks adequate

   5 disposable income to cure the pre-petition arrears owing to Creditor over the Plan. For the reasons
   6 set forth herein, the Court should deny confirmation of the Debtor’s Chapter 13 Plan.

   7                                           2) STATEMENT OF FACTS

   8              1.      Creditor’s claim is evidenced by a promissory note executed by Debtor Anahit
   9 Harutyunyan and dated October 9, 2018, in the original principal sum of $592,750.00 (the "Note"). A

  10 copy of the Note is attached hereto as Exhibit A and incorporated herein by reference.
  11              2.      The Note is secured by a deed of trust (the “Deed of Trust2”) encumbering the real
  12 property commonly known as 10366 Ormond St, Sunland, CA 91040 (the “Subject Property”). A

  13 copy of the Deed of Trust is attached hereto as Exhibit B and incorporated herein by reference.

  14              3.      Subsequently, the Note was indorsed in blank thereby converting the Note to a bearer
  15 instrument. Creditor, directly or through an agent, is in possession of the original promissory note
  16 indorsed in blank. See Exhibit A.

  17              4.      Subsequently, the beneficial interest in the Deed of Trust was transferred to Creditor.
  18 A copy of the Assignment of Deed of Trust is attached hereto as Exhibit C and incorporated herein
  19 by reference.

  20              5.      On June 15, 2020, Debtor filed the instant Chapter 13 bankruptcy petition in the

  21 United States Bankruptcy Court for the Central District of California, Los Angeles Division, and was
  22 assigned case number 2:20-bk-15381-SK.

  23              6.      On June 23, 2020 the Debtor filed her Chapter 13 Plan (the “Plan”) providing for

  24 monthly payments to the Trustee in the total amount of $1,100.00, for 60 months. Of the sum paid to
  25 the Chapter 13 Trustee, Creditor will be paid $987.90 per month for 58 months on its pre-petition

  26 arrears, which are listed in the amount of $57,298.00. (See Docket No. 12).

  27

  28
       2
           The Note and Deed of Trust are collectively referred to herein as the “Subject Loan.”
                                                              -2-                              CASE NO. 2:20-bk-15381-SK
                                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 2:20-bk-15381-SK          Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43                    Desc
                                Main Document    Page 3 of 32

   1          7.        On June 23, 2020, Debtor filed Schedules I and J reflecting monthly disposable
   2 income in the amount of $1,100.00. (See Docket No. 11).

   3          8.        Creditor is in the process of finalizing its proof of claim for this matter and estimates
   4 that its total secured claim is in the approximate amount of $647,465.05 and that its pre-petition

   5 arrearage claim is in the approximate amount of $69,690.42, representing: 16 pre-petition payments
   6 totaling $61,664.70; $3,217.92 in fees and costs; and $4,807.80 in escrow shortage.

   7                                              3) ARGUMENT

   8          A.        DEBTOR’S CHAPTER 13 PLAN CANNOT BE CONFIRMED AS
                        PROPOSED.
   9

  10          The provisions of 11 United States Code (“US.C.”) Section 1325 set forth the requirements
  11 for the Court to confirm a Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan
  12 meets the conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re

  13 Warren), 89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to

  14 meet this burden.
  15               1.   Debtor’s Chapter 13 Plan Cannot Be Confirmed Because it Does Not Provide
                        for the Full Value of Creditor’s Claim.
  16

  17          11 U.S.C. Section 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 Plan to distribute at least
  18 the allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii). Furthermore,
  19 the requirement that a debtor provide for the full value of a creditor’s secured claim is mandatory for

  20 plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F.3d 405, 407 (9th Cir. 1994); see also In

  21 re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980)(“In order to confirm any Chapter 13 Plan, the
  22 court must be satisfied…that the plan meets all the requirements of § 1325(a).”). The burden lies

  23 with the debtor in demonstrating compliance with section 1325(a). Chinichian v. Campolongo (In re

  24 Chinichian), 784 F.2d 1440 (9th Cir. 1986).
  25          The Debtor’s Plan cannot be confirmed as proposed because it fails to properly provide for

  26 the cure of Creditor’s pre-petition arrears. As previously discussed, Creditor’s claim for pre-petition

  27 arrears is in the total amount of $69,690.42. However, the Debtor’s Chapter 13 Plan provides for the

  28 cure of only $57,298.00. As the Debtor’s Plan fails to provide for a cure of Creditor’s pre-petition

                                                -3-                   CASE NO. 2:20-bk-15381-SK
                              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 2:20-bk-15381-SK          Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43                    Desc
                                Main Document    Page 4 of 32

   1 arrears, it fails to satisfy 11 U.S.C. Section 1325(a)(5)(B)(ii) and cannot be confirmed as proposed.
   2                 2. Debtor’s Chapter 13 Plan Cannot Be Confirmed Because It Is Not Feasible.
   3          11 U.S.C. Section 1325(a)(6) requires debtors to be able to make all plan payments and to
   4 comply with the terms set forth in the plan. A reviewing court should confirm a plan only if it

   5 appears under all circumstances that the plan has a reasonable likelihood of success. In re Craig, 112
   6 B.R. 224, 225 (Bankr. N.D. Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio

   7 1982). Here, the Debtor has not provided sufficient evidence that his Chapter 13 Plan is feasible.

   8          Debtor’s Schedule J indicates that the Debtor has disposable income of $1,100.00 per month
   9 and Debtor proposes to apply all of his disposable income to the Plan. However, the Debtor will be

  10 required to apply at least $1,161.51 monthly just to provide for a prompt cure of the pre-petition
  11 arrears owing to Creditor notwithstanding any other payment obligations under the Plan. As the
  12 monthly plan payment sufficient to cure Creditor’s pre-petition arrears exceeds the Debtor’s monthly

  13 disposable income, the Debtor lacks sufficient monthly disposable income with which to fund the

  14 Plan. Accordingly, Debtor’s Plan does not have a reasonable likelihood of success and cannot be
  15 confirmed as proposed.
  16          WHEREFORE, Creditor respectfully requests:

  17          i)        That confirmation of the Debtor’s Chapter 13 Plan be denied; or
  18          ii)       Alternatively, that the Plan be amended to provide for the pre-petition arrears listed in
  19 Creditor's Proof of Claim to be paid within a period not to exceed sixty (60) months; and

  20          iii)      That Debtor file amended schedules I and J to support the feasibility of the amended

  21 plan payment required to cure the pre-petition arrears owing to Creditor over a period not to exceed
  22 sixty (60) months; and

  23          iv)       For such other and further relief as this Court deems just and proper.

  24                                                      Respectfully submitted,
  25 Dated: July 31, 2020                                 ALDRIDGE PITE, LLP
  26

  27                                                By:
                                                          JOSEPH C. DELMOTTE (SBN 259460)
  28                                                      Attorneys for Fifth Third Bank, National
                                                          Association
                                                -4-                   CASE NO. 2:20-bk-15381-SK
                              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                         Main Document    Page 5 of 32




                                                           Exhibit A
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                         Main Document    Page 6 of 32




                                                           Exhibit A
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                         Main Document    Page 7 of 32




                                                           Exhibit A
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                         Main Document    Page 8 of 32




                                                                Exhibit A
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                         Main Document    Page 9 of 32




                                                                Exhibit A
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 10 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 11 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 12 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 13 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 14 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 15 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 16 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 17 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 18 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 19 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 20 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 21 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 22 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 23 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 24 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 25 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 26 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 27 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 28 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 29 of 32




                                                                Exhibit B
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 30 of 32




                                                                Exhibit C
Case 2:20-bk-15381-SK   Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43   Desc
                        Main Document    Page 31 of 32




                                                                Exhibit C
        Case 2:20-bk-15381-SK                     Doc 21 Filed 07/31/20 Entered 07/31/20 14:00:43                                      Desc
                                                  Main Document    Page 32 of 32


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                       4375 Jutland Drive, Suite 200 P.O. Box 17933 San Diego, CA 92177-0933


A true and correct copy of the foregoing document entitled (specify): Objection to Confirmation will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 31, 2020            I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Debtor’s Attorney: Vahe Khojayan vahe@kglawapc.com
Chapter 13 Trustee: Kathy A Dockery (TR) EFiling@LATrustee.com
U.S. Trustee: ustpregion16.la.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 31, 2020                         I caused the following persons and/or entities at the last known addresses
to be served in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Anahit Harutyunyan
10366 Ormond Ave
Sunland, CA 91040

Presiding Judge:
Honorable Sandra R. Klein
Central District of California - Los Angeles Division
U.S. Bankruptcy Court
Roybal Federal Building
255 East Temple Street, Room 1582
Los Angeles, CA 90012-3300
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 31, 2020                    CIARA M. REBOYA                                               /s/ CIARA M. REBOYA
 Date                                Printed Name                                               Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
